      Case 2:18-cv-09805-SM-JCW Document 16 Filed 05/01/19 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

MARY MURPHY                                                  CIVIL ACTION

VERSUS                                                       NO. 18-9805

LELAND J. FALCON ET AL.                                      SECTION “E” (2)

                      ORDER AND REASONS ON MOTION

      This is a wrongful death action asserting both federal civil rights and state law

claims in which plaintiff alleges that her son, Edward Murphy ("Murphy"), suffered a

heart attack while incarcerated for twelve (12) hours in the Assumption Parish Detention

Center ("Detention Center") and died shortly afterwards. Plaintiff claims that the

decedent was stopped by a Louisiana State Police officer in Napoleonville, Louisiana,

for a sticker inspection and suspicion of driving while intoxicated; that he was arrested

and booked in the Detention Center on February 3, 2018, around 6:30 p.m; and that on

the way to the Detention Center, Murphy told the officer he had a heart condition and

needed to take his medication three (3) times a day. Record Doc. No. 1, Complaint at pp.

3-4. Plaintiff alleges that the officer stopped at Murphy's home and retrieved his

medication before going to the Detention Center, but that employees at the Detention

Center failed to provide Murphy with his medication, which caused him to go into

cardiac arrest at approximately 6:25 a.m. and die at approximately 8:11 a.m. Id. at p. 4.

      Plaintiff's Motion to Compel Discovery Responses, Record Doc. No. 12, is now

pending before me. On January 24, 2019, plaintiff served interrogatories, requests for
      Case 2:18-cv-09805-SM-JCW Document 16 Filed 05/01/19 Page 2 of 7




admissions and requests for production of documents on defendants Leland J. Falcon and

Roland Rodrigue. Record Doc. No. 12-1 at p. 2. Falcon provided responses on February

21, 2019, but no responses on behalf of defendant Rodrigue have been provided. Record

Doc. No. 12-1 at p. 2. Fed R. Civ. P. 33(b)(2), 34(b)(2)(A) and 36(a)(3) provide that a

responding party must serve its answers, responses and any objections to interrogatories,

requests for admissions and requests for production within 30 days of being served. After

the deadline lapsed, counsel conferred and agreed that supplemental responses to

plaintiff's interrogatories, requests for admission and requests for production would be

provided by March 29, 2019. Record Doc. No. 12-7. Plaintiff states that as of April 11,

2019, the filing date of the instant motion, defendants have failed to provide

supplemental responses to her Interrogatories Nos. 2, 12, 15, 16, 17, 20 and 21 and

Requests for Production Nos. 8, 9, 11, 12 and 13 to defendant Falcon, or any responses

whatsoever to her discovery requests to defendant Rodrigue. Although defendant's

response memorandum, Record Doc. No. 13, states that adequate responses would be

produced by today's submission date, plaintiff's counsel has advised my staff that while

defense counsel sent her an email with some responses, those responses remain

insufficient and do not render this motion moot.

      As an initial matter, plaintiff's motion is granted as to all interrogatories, requests

for admissions and requests for production of documents issued to defendant Rodrigue,

                                             2
      Case 2:18-cv-09805-SM-JCW Document 16 Filed 05/01/19 Page 3 of 7




who has failed to provide any written responses of any kind. Rodrigue must respond to

plaintiff's interrogatories and requests for production fully and in writing, and make all

responsive documents available to plaintiff's counsel, no later than May 15, 2019. All

objections to the interrogatories and requests for production – except as to attorney-client

privilege and work product – are deemed waived. See Fed. R. Civ. P. 33(b)(4)

(interrogatory objections waived by failure to make timely objections); Poulos v. Naas

Foods, Inc., 959 F.2d 69, 74 (7th Cir. 1992) (party “waived any objection to production

by failing to object when disclosure was due”); Marx v. Kelly, Hart & Hallman, P.C., 929

F.2d 8, 10, 12-13 (1st Cir. 1991) (objections to requests for production were waived by

failure to make timely objections); In re United States, 864 F.2d 1153, 1156 (5th Cir.

1989) (“[A]s a general rule, when a party fails to object timely to interrogatories,

production requests, or other discovery efforts, objections thereto are waived.”); accord

Express Lien, Inc. vNational Ass’n of Credit Mgmt., Inc., 2014 WL 12767814, at *3

(E.D. La. Mar. 20, 2014)(Knowles, M.J.)(waiver of objections to production of

electronically stored information in a specifically requested format); Autotech Techs.

Ltd. P’ship v. Automationdirect.Com, Inc., 236 F.R.D. 396, 398 (N.D. Ill. 2006);

Brown-Stahlman v. Charter Trust Co., No. 04-CV-322-SM, 2006 WL 680874, at *1

(D.N.H. Mar. 16, 2006); Banks v. Office of Senate Sgt.-at-Arms, 222 F.R.D. 7, 21

(D.D.C. 2004). The requests for admissions to Rodrigue are deemed admitted. Fed. R.

                                             3
       Case 2:18-cv-09805-SM-JCW Document 16 Filed 05/01/19 Page 4 of 7




Civ. P. 36(a)(3). All matters contained in the requests for admissions to Rodrigue are

"conclusively established unless the court, on motion, permits the admission to be

withdrawn or amended." Fed. R. Civ. P. 36(b).

       As to the interrogatories and requests for production submitted to defendant

Falcon, who served written responses including some valid objections, plaintiff's motion

is denied as to Interrogatory No. 2. The objections are sustained. This overly broad

interrogatory seeking the names and contact information for "any and all employees of

the Assumption Parish Sheriff's Office and Assumption Parish Detention Center as of"

the date of decedent's incarceration, apparently including those with no knowledge of the

incident and/or no duties relating to inmate care, seeks much that is neither relevant nor

proportional to the claims or defenses in this case. Under these circumstances, the

information provided subject to the objections is sufficient.

       Plaintiff's motion is denied as to Interrogatory No. 12. Defendant's objections are

sustained. This discovery request is wholly irrelevant to any party's claims or defenses

in this case. The decertification occurred almost five (5) years before decedent's 12-hour

incarceration in 2018. Plaintiff's own allegations state that the Detention Center had been

recertified at the time of the subject incident. Record Doc. No. 1 at p. 7 (Complaint at ¶

23).



                                            4
       Case 2:18-cv-09805-SM-JCW Document 16 Filed 05/01/19 Page 5 of 7




       Plaintiff's motion is granted in part and denied in part as to Interrogatories Nos.

15 and 16 and Requests for Production Nos. 8, 9 and 12. The objections are sustained in

part as to these overly broad requests as written because they are not limited to the

relevant time period. In addition, the references to "meal time procedures" in Request for

Production No. 12 are entirely irrelevant. Thus, the motion is granted only in part in that

defendant must provide the requested information and responsive materials insofar as

they relate to policies and procedures in effect and employees authorized to distribute

medication and phone calls made by decedent on the date of the incident that is the

subject of this case.

       Plaintiff's motion is granted as written to Interrogatory No. 17. The reference in

the current answer to "attached" documents fails to comply with the specificity

requirements of Fed. R. Civ. P. 33(d)(1). Defendant must provide a clear "yes," "no" or

"I don't know" answer to this question.

       Plaintiff's motion is granted as to Interrogatory No. 20. All objections are

overruled. Fed. R. Civ. P. 33(a)(2) provides that ". . . [a]n interrogatory is not

objectionable merely because it asks for an opinion or contention that relates to fact or

the application of law to fact . . . ." This is a contention interrogatory of precisely the sort

contemplated by Rule 33(a)(2) and seeks discoverable information concerning



                                               5
      Case 2:18-cv-09805-SM-JCW Document 16 Filed 05/01/19 Page 6 of 7




defendant's defenses as to liability in this matter. Defendant is fully capable of

acknowledging whether he makes the contention that is the subject of this interrogatory.

      Plaintiff's motion is granted as to Interrogatory No. 21. By their nature, the Rule

26(a)(1)(A)(i) initial disclosures referenced in this answer identify only "individual[s]

likely to have discoverable information," not necessarily trial witnesses. Defendant must

provide a full and complete answer providing the requested information.

      Plaintiff's motion is granted in part and denied in part as to Request for Production

No. 13. This overly broad request seeks much that is neither relevant nor proportional to

the claims and defenses in this case insofar as it seeks policies and procedures having

nothing to do with the inmate medical care, medical condition monitoring or medication

distribution claims asserted in this case. The motion is granted only in part in that

defendant must produce all responsive materials concerning distribution and

administering medication, medical care and monitoring of medical conditions for inmates

in the Detention Center at the time of decedent's death.

      The motion is denied as to Request for Production No. 11. The objections are

sustained. No claim or defense concerning "retention policies" and/or record retention

or destruction has been asserted.

      In addition, I note that the copy of Falcon's interrogatory answers provided to me

in connection with this motion does not include the verification of interrogatory answers,

                                            6
      Case 2:18-cv-09805-SM-JCW Document 16 Filed 05/01/19 Page 7 of 7




sworn under oath, required by Fed. R. Civ. P. 33(b)(1)(A), (3) and (5). The required

verification must be provided.

      IT IS ORDERED that, no later than May 15, 2019, defendant Falcon must

produce to plaintiff the interrogatory answers and written responses to requests for

production, as ordered herein, together with actual production of all responsive

documents and the verification of all interrogatory answers.


                                                    1st
                    New Orleans, Louisiana, this _________ day of May, 2019.




                                               JOSEPH C. WILKINSON, JR.
                                          UNITED STATES MAGISTRATE JUDGE




                                          7
